The judgment in favor of the plaintiff and against the defendants, Ridge Contracting Co., Inc., and La Salle Trucking Corporation should be affirmed, with costs. On this record we think it was error for the Appellate Division to reverse the judgment of Trial Term as to the defendant Ridgelawn Homes, Inc. From the nature of the work — involving the backing of heavy dump trucks across a public sidewalk — a question of fact was presented whether the duty imposed upon *Page 233 
the owner of the property was nondelegable and whether the owner met the standard of care thus required. (Boylhart v. Di Marco Reimann, Inc., 270 N.Y. 217, 221; Schwartz v. Merola Bros.Construction Corp., 290 N.Y. 145, 152.) The plaintiff should be granted a new trial as against the defendant Ridgelawn Homes, Inc., with costs to abide the event.
As to the defendants Ridge Contracting Company, Inc., and La Salle Trucking Corporation, the judgment should be affirmed, with costs; as to the defendant Ridgelawn Homes, Inc., the judgments should be reversed and a new trial granted, with costs to abide the event.
LOUGHRAN, RIPPEY, LEWIS, CONWAY, DESMOND and THACHER, JJ., concur; LEHMAN, Ch. J., dissents as to Ridgelawn Homes, Inc., and votes to affirm.
Judgment accordingly.